DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 6-9, 13-16 and 20 are considered allowable.

The Prior Art Seese et al. US Patent Application Publication No. 2015/0100357 teaches a system, method, and computer readable medium to provide an integrated storage system. For example, an embodiment may detect, by an enterprise computer system, an activity notification from a cloud service that stores data on behalf of an enterprise. The activity notification may specify a file name involved in an activity performed by the cloud service (e.g., creating or modifying a file). The enterprise computer system may then download a file (or contents thereof) from the cloud service using the file name specified by the activity notification. After downloading the file, the enterprise computer system may analyze the file against a data loss prevention rule. Based on an outcome from the data loss prevention rule, the enterprise computer system may communicate an action response to the cloud service. The action response may direct the cloud service to perform an action on the file stored by the cloud service.


The Prior Art Ye et al. US Patent No. 9317686 teaches operating system events are monitored and a file change request of a process is detected. If the process is suspicious, then the file to be changed is backed up and then the process is allowed to change the file as requested. If it is later determined that the process is ransomware, the process is blocked and further file backups are halted. The original file is recovered and the encrypted file is discarded. If it is later determined that the process is not malicious, then further file backups are halted. Any backup files are discarded. Ransomware may be detected by comparing a file extension of the process with file extensions of any files requested to be changed, by comparing file extensions of any files requested to be changed, or by an analysis of behavior of the process itself.

The instant application is allowable over Seese et al., Hutton et al., and Ye et al. described above, either singularly or in combination, due to the instant application teaching a different and detailed system, method and computer program for a scanning service. A scanning service compatible with a cloud storage system is configured to receive notifications from a cloud storage service about storage event activity and to access data in 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “configuring the scanning service to receive notifications from a cloud storage service about storage activity and to access data in the cloud storage service; configuring the scanning service with an account having access to change permissions on files in the data stored by the cloud storage service; scanning, by the scanning service configured with an account having access to change permissions on files in the data stored in the cloud storage service, the file received from the cloud storage service for malware; and taking an action with respect to the cloud storage service based on the determination that the at least one portion of the file should not be distributed, wherein the action includes, with the scanning service configured with the account having access to change permissions on the file, setting a permission for the file on the cloud storage service to make the file unavailable to one or more applications when the at least one portion of the file contains malware or other malicious content” as recited in independent claims 1, 8 and 15 in combination with the remaining elements of the claim as a whole.

Therefore the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/FAHIMEH MOHAMMADI/
 Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439